DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
This action is responsive to communications:  The application filed 12/1/2016 as well as the Request for Continued Examination and amendment and remarks filed 11/8/2021 as well as the Amendment of 6/28/2022. The instant application is a reissue application of US Pat 8,903,334 to Lieu et al, issued 12/2/2014 from US Pat App Ser No 13/729,975, filed 12/28/2012 as a Continuation of US Pat App Ser No 11/279,564, filed 4/12/2006 (now US Pat 8,358,983). 
Claims 1-18 were initially pending in the application.  By way of a preliminary amendment, claim 19 was added and later removed. Due to numerous amendments since, claims 1, 2, 4-13, 17, 18, and 21-23 are pending. 

This action is Final.

Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 8,903,334 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Claim Interpretation
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
The Examiner notes the previous analysis of the claims on pp. 9-10 of the Final office action mailed 12/11/2019, noting that no current claim limitations are being interpreted under 35 USC 112f/sixth paragraph, said analysis being incorporated by reference herein.

Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9 ends in “and”.  Appropriate correction is required.

Claim Rejections - 35 USC § 251
Claims 1, 2, 4-13, 17, 18, and 21-23 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
It is noted that the following is the three step test for determining recapture in reissue applications (see: MPEP 1412.02(I)):
 “(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”
(Step 1: MPEP 1412.02(A))  In the instant case and by way of the instant amendment, Applicant seeks to present broadened independent claims 1, 9, 21, and 22 by removing subject matter as to requiring that the wireless terminal(s) and docking device are capable of coupling in a walkie-talkie mode; prior to this, issued claims 1 and 9 required that such occur. Thus the claim has been broadened.
(Step 2: MPEP 1412.02(B))  The record of the prior 13/729,975 application prosecution indicates that, in an argument filed 5/22/2014 in an attempt to overcome prior art rejections, Patent Owner asserted that matter previously added to issued claims 1 and 9, specifically as to requiring that the wireless terminal(s) and docking device are capable of coupling in a walkie-talkie mode, distinguished the claim over the prior art applied.
If an original patent claim limitation now being omitted or broadened in the present reissue application was originally relied upon by applicant in the original application to make the claims allowable over the art, the omitted limitation relates to subject matter previously surrendered by applicant. The reliance by applicant to define the original patent claims over the art can be by presentation of new/amended claims to define over the art, or an argument/statement by application that a limitation of the claim(s) defines over the art. Therefore, the limitations above are surrendered subject matter and some of the broadening of the reissue claims, as noted above, are clearly in the area of the surrendered subject matter.  See also MPEP 1412.02(II)(B)(1)(B).
(Step 3: MPEP 1412.02(C)) It is noted that the limitation as to the walkie-talkie mode has been removed entirely. MPEP 1412.02(III)(B)(1).  As such, there is recapture because there is no addition of a new limitation that is related to the surrendered subject matter. Id.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-13, 17, 18, and 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pat 7,864,927 to Loizeaux in view of US Pat 6,950,652 to Janssen et al., US Pat 7,042,338 to Weber, and GB2327555 to Courtis et al., all of record. 

As to claim 1, Loizeaux discloses:
An apparatus, comprising:
a wireless terminal configured for wearing around an arm of a user, the wireless terminal lacking a numeric key-pad and dependent on coupling to a mobile phone used as a docking device for input, by the user, of voice dialing information used by the wireless terminal in enabling two-way communications, and otherwise configured to enable the two-way communications independent of the mobile phone over a wireless network, the wireless terminal comprising:
Loizeaux discloses an apparatus (FIG 1), comprising a wireless terminal (“call pod”), detachably coupled to a docking device (“base”), and configured to enable two-way voice communications over a wireless network. Loizeaux at Abstract and col. 15 ll. 23-30, 62-67. Loizeaux discloses that the device may be utilized in a wrist watch device, that is, worn around the arm of a user. Id. at col. 8 ll. 34-39. Loizeaux further discloses that the wireless terminal may have numbers preprogrammed in it, that is, that it may provision communication without relying on the docking device for input of dialing information, and that it may also be programmed by the docking device to provide dialing information as to other numbers, which reads an input. Id. at col. 18 ll. 9-14, col 14 ll. 17-22 and col. 21 ll. 52-58.
a first button configured to, in response to being depressed, activate a call to a non-user preprogrammed number,
Loizeaux discloses a device may have several buttons, one of which is for dialing emergency services which is pre-programmed. Loizeaux at col. 18 ll. 61-67. 
a second button configured to, in response to being depressed, activate a user preprogrammed number received from the mobile phone, the user preprogrammed number entered via the mobile phone, 
Loizeaux discloses in col. 18 ll. 9-14 that the call pod/wireless terminal may have several call buttons with different call signals the base will recognize, and further discloses that the wireless terminal may also be programmed to provide dialing information as to other user-programmed numbers entered via the docking device. Id. at col. 18 ll. 9-14, col 14 ll. 17-22 and col. 21 ll. 52-58.
an interface configured to transmit data to and receive data associated with the voice call dialing information from a wireless antenna and transceiver of the mobile phone.
Loizeaux discloses an interface configured to transmit data to and receive data from a wireless telecommunications antenna and transceiver of the docking device. Id. at col. 16 ll. 23-30, noting cordless telephone capability, as well as col. 18 ll. 25-27 noting cordless handset chipset and custom logic. 
Loizeaux fails to disclose that the docking station is a mobile phone or communicating independently of such, or that the interface receives data associated with voice call dialing information and the user programmed number from the docking station, although Loizeaux does disclose voice recognition for entering a number (Loizeaux at col. 11 ll. 54-59).
	Janssen discloses, in an analogous art, an apparatus in FIG 1. This apparatus comprises a wireless terminal 120 detachably coupled to a docking device (base 122 with element 132 attached thereto comprises a docking device). Janssen at col. 4 l. 63-col. 5 l. 29. The wireless terminal 120 is configured to enable two-way voice communications independent of the docking device over a wireless network. Id. Janssen discloses that the wireless terminal comprises keys that may be used to dial a number from a phone book in the device. Id. at col. 5 ll. 2-9 and l. 66-col. 6 l. 6. This reads a preprogrammed number. Janssen discloses that the wireless terminal may connect to element 132 through interface 112. Janssen discloses that interface 112 allows data to be transmitted between the wireless terminal and element 132 of the docking station, and states that such interface may be RS232, IR, UART, or Bluetooth. Id. at col. 6 ll. 25-64. As such, the wireless terminal would inherently comprise an interface of its own in order to properly connect to the docking station for such, and a Bluetooth connection would connect to an antenna and transceiver of the mobile 132 of the docking device. 	Janssen discloses that both the wireless terminal and element 132 of the docking station are configured to enable voice communications. Id. at col. 4 l. 63-col. 5 l. 29. The mobile device is further configured to program a phone book into the wireless terminal. Id. at col. 5 ll. 51-60. This reads a user programmed number, as at the time of the invention the phone book of a cellular device was typically made up of user-programmed numbers. Id. at col. 1 l. 64-col. 2 l. 6.  Janssen thus discloses that the button above may also activate a call to a user-programmed number received from the docking station, entered via the mobile phone element of the docking device. 
	Weber discloses an analogous art, namely a base (“compact terminal receiver”) and remote wearable unit (“bob”) in communication therewith which may be worn on a user’s arm. Weber at col. 13 ll. 43-47, col. 29 ll. 49-51, and FIG 22. Weber discloses that the remote unit may communicate through the base in the manner of Loizeaux, or may communicate separately, and that the base unit may comprise a mobile phone. Id. at col. 13 ll. 48-61.
Courtis discloses an analogous art, namely a communication device coupled to a mobile phone via an interface. Courtis at FIG 2, elements 40, 30, and 22. Courtis discloses that the device comprises voice recognition tags for voice dialing and that the numbers may be entered using the mobile device. Id. at pp. 7-8.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to add such features to Loizeaux. All references are analogous art in that they disclose base and remote systems in communication with each other. Loizeaux discloses input means for dialing numbers conveniently in a wearable device as well as voice recognition, and Weber discloses the benefit of adding separate communication to such a device for safety reasons. Janssen discloses that combined cellular/cordless systems were conventional at the time of the invention and disclose well-known features at the time of the invention such as voice dialing and call logs, which would have further motivated one of ordinary skill in the art to add their features to Loizeaux, and Coutis discloses details as to adding voice tags to a wearable/mobile base station system. Lastly, such would have been understood by one of ordinary skill in the art to merely be an example of combining existing prior art elements, each performing the same function in combination as they do separately, to yield predictable results. MPEP 2143(I)(A), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
Further as to claim 2:
wherein the docking device comprises: a processor; and
control circuitry configured for programming the wireless terminal.
Loizeaux discloses that the docking device comprises a processor and control circuitry configured for programming the wireless terminal. Loizeaux at col. 9 ll. 3-4, col. 18 ll. 43-57.

Further as to claim 4:
wherein the wireless terminal further comprises other buttons for placing calls.
Loizeaux discloses that the wireless terminal further comprises a plurality of buttons for placing calls. Loizeaux at col. 18 ll. 9-14 showing three buttons for placing call).
Further as to claim 5:
wherein the first button is visually distinguishable from the other buttons.
Loizeaux discloses that the first button is visually distinguishable from the plurality of buttons (Loizeaux discloses three buttons with different labels in col. 18 ll. 9-14, thus distinguishable).
Further as to claim 6:
wherein the interface of the wireless terminal comprises a wireless interface and a port.
Loizeaux discloses that the interface of the wireless terminal comprises a wireless interface (cordless handset chipset) and a port (electrical contacts, see col. 22 ll. 9-14). Janssen discloses the wireless interface may be a Bluetooth wireless interface as noted above in the rejection of claim 1.
Further as to claim 7:
wherein the wireless terminal further comprises a coupler coupling the wireless terminal to an item that facilitates carrying the wireless terminal.
Loizeaux discloses that the wireless terminal further comprises a coupler capable of coupling the wireless terminal to an item that facilitates carrying the wireless terminal. Loizeaux at col. 15 ll. 62-67, col. 17 ll. 64-65, col. 8 ll. 34-38.

Further as to claim 8:
wherein the item is selected from a group comprising a lanyard, a necklace, a bracelet, a key-ring, and a belt.
Loizeaux discloses a piece of jewelry. Loizeaux at col. 8 ll. 34-38.
Further as to claim 17:
wherein the preprogrammed number comprises a manufacturer preprogrammed number.
Loizeaux discloses the call pod may be preprogrammed for 911, a manufacturer preprogrammed number (col. 18 ll. 61-62)
Further as to claim 18:
wherein the docking device comprises a second interface configured to enter the user programmed number and to transmit the user programmed number; and
wherein the wireless telecommunications antenna and transceiver of the docking device is configured to enable two-way communications.
Loizeaux discloses that the docking device comprises a second interface configured to enter a user programmed number and to transmit the user programmed number; and wherein the wireless telecommunications antenna and transceiver of the docking device is configured to enable two-way communications (col. 16 ll. 6-11, col. 21 ll. 59-60). 



As to claim 9, Loizeaux discloses:
An apparatus, comprising:
a plurality of wireless terminals, each of which  configured for wearing around an arm of a user, the wireless terminal lacking a numeric key-pad and dependent on coupling to a mobile phone used as a docking device for input, by the user, of voice dialing information used by the wireless terminal in enabling two-way communications, and otherwise configured to enable the two-way communications independent of the mobile phone over a wireless network, the wireless terminal comprising:
Loizeaux discloses an apparatus (FIG 1), comprising a plurality of wireless terminals (“call pods”), detachably coupled to a docking device (“base”), and configured to enable two-way voice communications over a wireless network. Loizeaux at Abstract and col. 15 ll. 23-30, 62-67. Loizeaux discloses that the device may be utilized in a wrist watch device, that is, worn around the arm of a user. Id. at col. 8 ll. 34-39. Loizeaux further discloses that the wireless terminal may have numbers preprogrammed in it, that is, that it may provision communication without relying on the docking device for input of dialing information, and that it may also be programmed by the docking device to provide dialing information as to other numbers, which reads an input. Id. at col. 18 ll. 9-14, col 14 ll. 17-22 and col. 21 ll. 52-58.
a first button configured to, in response to being depressed, activate a call to a non-user preprogrammed number,
Loizeaux discloses a device may have several buttons, one of which is for dialing emergency services which is pre-programmed. Loizeaux at col. 18 ll. 61-67. 
a second button configured to, in response to being depressed, activate a user preprogrammed number received from the mobile phone, the user preprogrammed number entered via the mobile phone, 
Loizeaux discloses in col. 18 ll. 9-14 that the call pod/wireless terminal may have several call buttons with different call signals the base will recognize, and further discloses that the wireless terminal may also be programmed to provide dialing information as to other user-programmed numbers entered via the docking device. Id. at col. 18 ll. 9-14, col 14 ll. 17-22 and col. 21 ll. 52-58.
an interface configured to transmit data to and receive data associated with the voice call dialing information from a wireless antenna and transceiver of the mobile phone.
Loizeaux discloses an interface configured to transmit data to and receive data from a wireless telecommunications antenna and transceiver of the docking device. Id. at col. 16 ll. 23-30, noting cordless telephone capability, as well as col. 18 ll. 25-27 noting cordless handset chipset and custom logic. 
Loizeaux fails to disclose that the docking station is a mobile phone or communicating independently of such, or that the interface receives data associated with voice call dialing information and the user programmed number from the docking station, although Loizeaux does disclose voice recognition for entering a number (Loizeaux at col. 11 ll. 54-59).
	Janssen discloses, in an analogous art, an apparatus in FIG 1. This apparatus comprises a wireless terminal 120 detachably coupled to a docking device (base 122 with element 132 attached thereto comprises a docking device). Janssen at col. 4 l. 63-col. 5 l. 29. The wireless terminal 120 is configured to enable two-way voice communications independent of the docking device over a wireless network. Id. Janssen discloses that the wireless terminal comprises keys that may be used to dial a number from a phone book in the device. Id. at col. 5 ll. 2-9 and l. 66-col. 6 l. 6. This reads a preprogrammed number. Janssen discloses that the wireless terminal may connect to element 132 through interface 112. Janssen discloses that interface 112 allows data to be transmitted between the wireless terminal and element 132 of the docking station, and states that such interface may be RS232, IR, UART, or Bluetooth. Id. at col. 6 ll. 25-64. As such, the wireless terminal would inherently comprise an interface of its own in order to properly connect to the docking station for such, and a Bluetooth connection would connect to an antenna and transceiver of the mobile 132 of the docking device. 	Janssen discloses that both the wireless terminal and element 132 of the docking station are configured to enable voice communications. Id. at col. 4 l. 63-col. 5 l. 29. The mobile device is further configured to program a phone book into the wireless terminal. Id. at col. 5 ll. 51-60. This reads a user programmed number, as at the time of the invention the phone book of a cellular device was typically made up of user-programmed numbers. Id. at col. 1 l. 64-col. 2 l. 6.  Janssen thus discloses that the button above may also activate a call to a user-programmed number received from the docking station, entered via the mobile phone element of the docking device. 
	Weber discloses an analogous art, namely a base (“compact terminal receiver”) and remote wearable unit (“bob”) in communication therewith which may be worn on a user’s arm. Weber at col. 13 ll. 43-47, col. 29 ll. 49-51, and FIG 22. Weber discloses that the remote unit may communicate through the base in the manner of Loizeaux, or may communicate separately, and that the base unit may comprise a mobile phone. Id. at col. 13 ll. 48-61.
Courtis discloses an analogous art, namely a communication device coupled to a mobile phone via an interface. Courtis at FIG 2, elements 40, 30, and 22. Courtis discloses that the device comprises voice recognition tags for voice dialing and that the numbers may be entered using the mobile device. Id. at pp. 7-8.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to add such features to Loizeaux. All references are analogous art in that they disclose base and remote systems in communication with each other. Loizeaux discloses input means for dialing numbers conveniently in a wearable device as well as voice recognition, and Weber discloses the benefit of adding separate communication to such a device for safety reasons. Janssen discloses that combined cellular/cordless systems were conventional at the time of the invention and disclose well-known features at the time of the invention such as voice dialing and call logs, which would have further motivated one of ordinary skill in the art to add their features to Loizeaux, and Coutis discloses details as to adding voice tags to a wearable/mobile base station system. Lastly, such would have been understood by one of ordinary skill in the art to merely be an example of combining existing prior art elements, each performing the same function in combination as they do separately, to yield predictable results. MPEP 2143(I)(A), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
Further as to claim 10:
wherein the wireless  terminal does not have a display.
Loizeaux does not disclose that the call pod has a display.    

Further as to claim 11:
wherein the first button is visually distinguishable from other buttons.
Loizeaux discloses that the first button is visually distinguishable from the other buttons. Loizeaux at col. 18 ll. 9-14.
Further as to claim 12:
wherein the wireless terminal of the plurality of wireless terminals further comprises a coupler coupling the wireless terminal to an item that facilitates carrying the wireless terminal, wherein the item is selected from a group comprising a lanyard, a necklace, a bracelet, a key-ring, and a belt.
Loizeaux discloses that the wireless terminal further comprises a coupler capable of coupling the wireless terminal to an item that facilitates carrying the wireless terminal. Loizeaux at col. 15 ll. 62-67, col. 17 ll. 64-65, col. 8 ll. 34-38. Loizeaux discloses a piece of jewelry. Id. at col. 8 ll. 34-38.
Further as to claim 13:
wherein the interface of the wireless terminal is selected from a group comprising a wireless interface and a port.
Loizeaux discloses that the interface of the wireless terminal comprises a wireless interface (cordless handset chipset) and a port. Loizeaux at col. 22 ll. 9-14. Janssen discloses the wireless interface may be a Bluetooth wireless interface as noted above in the rejection of claim 9.


As to claim 21, Loizeaux discloses:
An apparatus, comprising:
a wireless terminal configured for wearing around an arm of a user, the wireless terminal lacking a numeric key-pad and dependent on coupling to a mobile phone used as a docking device for input, by the user, of voice dialing information used by the wireless terminal in enabling two-way communications, and otherwise configured to enable the two-way communications independent of the mobile phone over a wireless network, the wireless terminal comprising:
Loizeaux discloses an apparatus (FIG 1), comprising a wireless terminal (“call pod”), detachably coupled to a docking device (“base”), and configured to enable two-way voice communications over a wireless network. Loizeaux at Abstract and col. 15 ll. 23-30, 62-67. Loizeaux discloses that the device may be utilized in a wrist watch device, that is, worn around the arm of a user. Id. at col. 8 ll. 34-39. Loizeaux further discloses that the wireless terminal may have numbers preprogrammed in it, that is, that it may provision communication without relying on the docking device for input of dialing information, and that it may also be programmed by the docking device to provide dialing information as to other numbers, which reads an input. Id. at col. 18 ll. 9-14, col 14 ll. 17-22 and col. 21 ll. 52-58.
a first button configured to, in response to being depressed, activate a call directly from the wireless terminal to a non-user preprogrammed number,
Loizeaux discloses a device may have several buttons, one of which is for dialing emergency services which is pre-programmed. Loizeaux at col. 18 ll. 61-67. 
a second button configured to, in response to being depressed, activate a call directly from the wireless terminal to a user preprogrammed number received from the mobile phone, the user preprogrammed number entered via the mobile phone, 
Loizeaux discloses in col. 18 ll. 9-14 that the call pod/wireless terminal may have several call buttons with different call signals the base will recognize, and further discloses that the wireless terminal may also be programmed to provide dialing information as to other user-programmed numbers entered via the docking device. Id. at col. 18 ll. 9-14, col 14 ll. 17-22 and col. 21 ll. 52-58.
an interface configured to transmit data to and receive data associated with the voice call dialing information from a wireless antenna and transceiver of the mobile phone.
Loizeaux discloses an interface configured to transmit data to and receive data from a wireless telecommunications antenna and transceiver of the docking device. Id. at col. 16 ll. 23-30, noting cordless telephone capability, as well as col. 18 ll. 25-27 noting cordless handset chipset and custom logic. 
Loizeaux fails to disclose that the docking station is a mobile phone or communicating independently of such, or that the interface receives data associated with voice call dialing information and the user programmed number from the docking station, although Loizeaux does disclose voice recognition for entering a number (Loizeaux at col. 11 ll. 54-59).
	Janssen discloses, in an analogous art, an apparatus in FIG 1. This apparatus comprises a wireless terminal 120 detachably coupled to a docking device (base 122 with element 132 attached thereto comprises a docking device). Janssen at col. 4 l. 63-col. 5 l. 29. The wireless terminal 120 is configured to enable two-way voice communications independent of the docking device over a wireless network. Id. Janssen discloses that the wireless terminal comprises keys that may be used to dial a number from a phone book in the device. Id. at col. 5 ll. 2-9 and l. 66-col. 6 l. 6. This reads a preprogrammed number. Janssen discloses that the wireless terminal may connect to element 132 through interface 112. Janssen discloses that interface 112 allows data to be transmitted between the wireless terminal and element 132 of the docking station, and states that such interface may be RS232, IR, UART, or Bluetooth. Id. at col. 6 ll. 25-64. As such, the wireless terminal would inherently comprise an interface of its own in order to properly connect to the docking station for such, and a Bluetooth connection would connect to an antenna and transceiver of the mobile 132 of the docking device. 	Janssen discloses that both the wireless terminal and element 132 of the docking station are configured to enable voice communications. Id. at col. 4 l. 63-col. 5 l. 29. The mobile device is further configured to program a phone book into the wireless terminal. Id. at col. 5 ll. 51-60. This reads a user programmed number, as at the time of the invention the phone book of a cellular device was typically made up of user-programmed numbers. Id. at col. 1 l. 64-col. 2 l. 6.  Janssen thus discloses that the button above may also activate a call to a user-programmed number received from the docking station, entered via the mobile phone element of the docking device. 
	Weber discloses an analogous art, namely a base (“compact terminal receiver”) and remote wearable unit (“bob”) in communication therewith which may be worn on a user’s arm. Weber at col. 13 ll. 43-47, col. 29 ll. 49-51, and FIG 22. Weber discloses that the remote unit may communicate through the base in the manner of Loizeaux, or may communicate separately, and that the base unit may comprise a mobile phone. Id. at col. 13 ll. 48-61.
Courtis discloses an analogous art, namely a communication device coupled to a mobile phone via an interface. Courtis at FIG 2, elements 40, 30, and 22. Courtis discloses that the device comprises voice recognition tags for voice dialing and that the numbers may be entered using the mobile device. Id. at pp. 7-8.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to add such features to Loizeaux. All references are analogous art in that they disclose base and remote systems in communication with each other. Loizeaux discloses input means for dialing numbers conveniently in a wearable device as well as voice recognition, and Weber discloses the benefit of adding separate communication to such a device for safety reasons. Janssen discloses that combined cellular/cordless systems were conventional at the time of the invention and disclose well-known features at the time of the invention such as voice dialing and call logs, which would have further motivated one of ordinary skill in the art to add their features to Loizeaux, and Coutis discloses details as to adding voice tags to a wearable/mobile base station system. Lastly, such would have been understood by one of ordinary skill in the art to merely be an example of combining existing prior art elements, each performing the same function in combination as they do separately, to yield predictable results. MPEP 2143(I)(A), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 


As to claim 22, Loizeaux discloses:
An apparatus, comprising:
a plurality of wireless terminals, each of which  configured for wearing around an arm of a user, the wireless terminal lacking a numeric key-pad and dependent on coupling to a mobile phone used as a docking device for input, by the user, of voice dialing information used by the wireless terminal in enabling two-way communications, and otherwise configured to enable the two-way communications independent of the mobile phone over a wireless network, the wireless terminal comprising:
Loizeaux discloses an apparatus (FIG 1), comprising a plurality of wireless terminals (“call pods”), detachably coupled to a docking device (“base”), and configured to enable two-way voice communications over a wireless network. Loizeaux at Abstract and col. 15 ll. 23-30, 62-67. Loizeaux discloses that the device may be utilized in a wrist watch device, that is, worn around the arm of a user. Id. at col. 8 ll. 34-39. Loizeaux further discloses that the wireless terminal may have numbers preprogrammed in it, that is, that it may provision communication without relying on the docking device for input of dialing information, and that it may also be programmed by the docking device to provide dialing information as to other numbers, which reads an input. Id. at col. 18 ll. 9-14, col 14 ll. 17-22 and col. 21 ll. 52-58.
a first button configured to, in response to being depressed, activate a non-user preprogrammed call directly from the wireless terminal,
Loizeaux discloses a device may have several buttons, one of which is for dialing emergency services which is pre-programmed. Loizeaux at col. 18 ll. 61-67. 
a second button configured to, in response to being depressed, activate a call directly from the wireless terminal to a user preprogrammed number received from the mobile phone, the user preprogrammed number entered via the mobile phone, 
Loizeaux discloses in col. 18 ll. 9-14 that the call pod/wireless terminal may have several call buttons with different call signals the base will recognize, and further discloses that the wireless terminal may also be programmed to provide dialing information as to other user-programmed numbers entered via the docking device. Id. at col. 18 ll. 9-14, col 14 ll. 17-22 and col. 21 ll. 52-58.
an interface configured to transmit data to and receive data associated with the voice call dialing information from a wireless antenna and transceiver of the mobile phone.
Loizeaux discloses an interface configured to transmit data to and receive data from a wireless telecommunications antenna and transceiver of the docking device. Id. at col. 16 ll. 23-30, noting cordless telephone capability, as well as col. 18 ll. 25-27 noting cordless handset chipset and custom logic. 
Loizeaux fails to disclose that the docking station is a mobile phone or communicating independently of such, or that the interface receives data associated with voice call dialing information and the user programmed number from the docking station, although Loizeaux does disclose voice recognition for entering a number (Loizeaux at col. 11 ll. 54-59).
	Janssen discloses, in an analogous art, an apparatus in FIG 1. This apparatus comprises a wireless terminal 120 detachably coupled to a docking device (base 122 with element 132 attached thereto comprises a docking device). Janssen at col. 4 l. 63-col. 5 l. 29. The wireless terminal 120 is configured to enable two-way voice communications independent of the docking device over a wireless network. Id. Janssen discloses that the wireless terminal comprises keys that may be used to dial a number from a phone book in the device. Id. at col. 5 ll. 2-9 and l. 66-col. 6 l. 6. This reads a preprogrammed number. Janssen discloses that the wireless terminal may connect to element 132 through interface 112. Janssen discloses that interface 112 allows data to be transmitted between the wireless terminal and element 132 of the docking station, and states that such interface may be RS232, IR, UART, or Bluetooth. Id. at col. 6 ll. 25-64. As such, the wireless terminal would inherently comprise an interface of its own in order to properly connect to the docking station for such, and a Bluetooth connection would connect to an antenna and transceiver of the mobile 132 of the docking device. 	Janssen discloses that both the wireless terminal and element 132 of the docking station are configured to enable voice communications. Id. at col. 4 l. 63-col. 5 l. 29. The mobile device is further configured to program a phone book into the wireless terminal. Id. at col. 5 ll. 51-60. This reads a user programmed number, as at the time of the invention the phone book of a cellular device was typically made up of user-programmed numbers. Id. at col. 1 l. 64-col. 2 l. 6.  Janssen thus discloses that the button above may also activate a call to a user-programmed number received from the docking station, entered via the mobile phone element of the docking device. 
	Weber discloses an analogous art, namely a base (“compact terminal receiver”) and remote wearable unit (“bob”) in communication therewith which may be worn on a user’s arm. Weber at col. 13 ll. 43-47, col. 29 ll. 49-51, and FIG 22. Weber discloses that the remote unit may communicate through the base in the manner of Loizeaux, or may communicate separately, and that the base unit may comprise a mobile phone. Id. at col. 13 ll. 48-61.
Courtis discloses an analogous art, namely a communication device coupled to a mobile phone via an interface. Courtis at FIG 2, elements 40, 30, and 22. Courtis discloses that the device comprises voice recognition tags for voice dialing and that the numbers may be entered using the mobile device. Id. at pp. 7-8.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to add such features to Loizeaux. All references are analogous art in that they disclose base and remote systems in communication with each other. Loizeaux discloses input means for dialing numbers conveniently in a wearable device as well as voice recognition, and Weber discloses the benefit of adding separate communication to such a device for safety reasons. Janssen discloses that combined cellular/cordless systems were conventional at the time of the invention and disclose well-known features at the time of the invention such as voice dialing and call logs, which would have further motivated one of ordinary skill in the art to add their features to Loizeaux, and Coutis discloses details as to adding voice tags to a wearable/mobile base station system. Lastly, such would have been understood by one of ordinary skill in the art to merely be an example of combining existing prior art elements, each performing the same function in combination as they do separately, to yield predictable results. MPEP 2143(I)(A), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
Further as to claim 23:
wherein an ID code unique for each of the plurality of wireless terminals is assigned and the ID code identifies a particular terminal of the plurality of wireless terminals to the docking device, and wherein the docking device stores databases for programming respective plurality of wireless terminals.	
The combination of references teaches this limitation. Note that Loizeaux discloses that a plurality of wireless terminals may be connected to a single docking device. Loizeaux at col. 8 ll. 40-64. Further, when one of the terminals is connected to the docking device for programming, the docking device user may enter an identifier for the call pod to authorize its use with the docking device, and may store a list of authorized wireless terminals. Id. and at col. 11 l. 33-col. 12 l. 37.

Response to Arguments
Patent Owner provides arguments in pp. 9-15 of his Remarks.
As to the rejections under 35 USC 103 (Remarks at 12-15):
First, the Examiner finds Patent Owner’s arguments as to the newly-added amended matter (pp. 12-14 of Remarks) moot in view of the new ground of rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Craver whose telephone number is (571) 272-7849.  The examiner can normally be reached on Monday - Friday 8:30-5:30 PT Pacific Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Signed,
/CHARLES R CRAVER/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        

Conferees:	/JOSEPH R POKRZYWA/                      Primary Examiner, Art Unit 3992                                                                                                                                                                                  

/MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992